Citation Nr: 1242071	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine with mild degenerative changes.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which denied the Veteran's claim for an increased rating for scoliosis of the thoracic and lumbar spine with mild degenerative changes.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has generally alleged experiencing pain that radiated into his bilateral lower extremities.  A December 2009 VA examination noted the Veteran subjective complaints regarding the radiation of pain down both of his legs into his anterior thighs and posterior calves and a physical examination revealed no sensory impairments in the lower extremities; electromyography (EMG)  or nerve conduction studies (NCS) were not conducted.  A new VA examination is required to determine whether the Veteran suffers from any nerve impairments in the lower extremities which are attributable to his service connected thoracic and lumbar spine with mild degenerative changes.

A review of the claims file reveals that the Veteran received regular treatment at VA.  In addition, the Veteran wrote in an October 2009 statement that he had been receiving treatment for his back at VA.  VA treatment records dated through September 2009 are located in the claims file and there are no electronic medical records.  VA should obtain updated VA treatment records on remand.  38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Treatment records dated through September 2009 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran VA orthopedic and neurological examinations to determine the current severity of his service connected thoracic and lumbar spine disability.  All appropriate tests and studies should be performed, including EMG or NCS testing to assess neurological impairment.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should address whether the Veteran has developed any neurologic abnormality (such as radiculopathy, peripheral neuropathy or sensory impairment) that can be associated with the service connected thoracic and lumbar spine disorder.  If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


